TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00726-CV


Naomi Nicole Tanguma, Appellant

v.

Texas Department of Family and Protective Services , Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-09-0219-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


O R D E R
PER CURIAM
		The reporter's record in this appeal was originally due to be filed on November 21,
2011.  To date, the reporter's record has not been filed.  By request to this Court dated March 27,
2012, court reporter Cindy Rister-Saunders requested an extension until April 16, 2012.
		Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure
adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from
granting extensions of over 10 days for the filing of reporters' records in accelerated appeals,
including those from suits for termination of parental rights.  See Tex. R. App. P. 35.3(c).  Further,
any extensions of time granted for the filing of the reporters' records may not exceed 30 days
cumulatively.  See Tex. R. App. P. 28.4(b)(2).  Accordingly, Cindy Rister-Saunders is hereby
ordered to file the reporter's record in this case on or before April 9, 2012.  If the record is not filed
by that date, Ms. Rister-Saunders may be required to show cause why she should not be held in
contempt of court.
		It is ordered on March 30, 2012.

Before Chief Justice Jones, Justices Pemberton and Rose